DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 3, 2021 has been entered.
	Claims 1-13 are pending with claims 4-13 previously being withdrawn. The 112, 1st paragraph rejection of claims 1-3 is maintained.
 
Response to Arguments
Applicant's arguments filed June 3, 2021 have been fully considered but they are not persuasive. Applicant describes the references (pages 9-12) and notes differences including that Foster includes a baffled heat sink (page 13) while Horng comprises a heat conducting board (page 14) and alleges that there is inadequate motivation for combining the references (page 14), and that the modified structure is still different from the structure of applicant’s invention (page 14).
The Examiner disagrees that the modified structure of Horng would not result in the claimed invention, and that there is inadequate motivation for the combination. As set forth in the rejection, Horng discloses an enclosed member (111) defining a third passage (111a) with a uniform cross-section profile between the first and second openings (see Horng Fig. 3). The proposed modification is to change the orientation of the fans such that the fans are oriented towards a heat dissaptation surfaces (see Horng  2, Fig. 4) to increase levels of cooling of the heat exchanger arrangement. The envisioned combination would retain the enclosed passage of Horng, and modify the orientation of the fans such that they would intersect at an obtuse angle of 91 to 179 degrees. The motivation of directing the cooling flow against a heat exchanger surface providing an increased level of cooling of that surface is understood by those skilled in the art of thermodynamics (see Foster Col. 2, lines 61-64), and one having ordinary skill in the 
In response to applicant's argument that the baffle fin arrangement of Foster could not be combined with the passage arrangement of Horng, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the test of obviousness is not whether the baffle fin arrangement of Foster can be incorporated into the enclosed passage of Horng. Rather the test is whether the enclosed passage of Horng could have been modified to have an orientation of the fans such that they would intersect at an obtuse angle of 91 to 179 degrees with the fans being directed toward the heat exchanger surface to increase the cooling of the heat conducting board of Horng.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 recites “the third passage… has a uniform cross-sectional profile between the first and second openings”. There does not appear to be support for this limitation in the specification. Figs. 1-2 of the application show a connection member (13) with third passage (131). Supposing that an axis (A, see annotated Fig.2 below) is defined in between the centers of the adjacent fan frame bodies, the cross-sectional profiles are not uniform for the entire length of the third passage between the first and second openings. For example, cross section (B, see annotated Fig. 2 below) which is located in between the first and second opening would not have a uniform cross section. There does not appear to be an axis with cross-sectional profiles that would meet the claim limitation. The lack of support for this limitation consequently raises doubt as to possession of the claimed invention. Claims 2-3 fail to comply with the written description based on their dependence on claim 1.

    PNG
    media_image1.png
    842
    610
    media_image1.png
    Greyscale

Annotated Figure 2 of the application

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Horng (US 2011/0108250) in view of Liu (US 2012/0171024) and in further view of Foster (US Patent 7,038,911).
In regards to claim 1, Horng discloses a fan frame body structure (Figs. 3-4) comprising: 
a first fan frame body (3a) having a first passage (between 31, 32); 
a second fan frame body (3b) having a second passage (between 31, 32); and 
an enclosed connection member (111) defining a third passage (111a) configured with a first opening (1111) connected to the first passage and an opposite, second opening (1112) connected to the second passage, and wherein the third passage is fully enclosed and has a uniform cross-sectional profile (Fig. 3) between the first and second openings, the first and second fan frame bodies being respectively disposed at the first and second openings in series with each other (Fig. 4) and such that the first fan frame body is distanced from the second fan frame body (Figs. 3-4).
	Horng is silent about the fan frame bodies having a bearing cup seat, and the bearing cup seat and the passage being normal to the bearing cup seats.
	Liu discloses a fan frame body (16) having a bearing cup seat (11), and the bearing cup seat and a passage being normal to the bearing cup seats (Fig. 5, par. 38).
	Horng discloses a fan assembly with multiple fan frame bodies, however do not explicitly disclose bearing cup seats, and the bearing cup seats and the passages being normal to each other. Liu, which is also directed a fan assembly, disclose a bearing cup seat with the bearing cup seat being normal to the passage in an arrangement which increase the service life of a bearing and reduce the noise produced by the impact of the bearing on a bearing cup during operation of the bearing (par. 6). Thus, it 
	Furthermore, the modified fan frame body structure of Horng comprises the first bearing cup seat, as modified by Liu, defining a first virtual centerline, and the second bearing cup seat, as modified by Lui, defining a second virtual centerline.
The modified structure of Horng lacks the second opening arranged nonparallel to the first opening, and that the first and second virtual centerlines intersect within the third passage at an obtuse angle of 91° to 179°.
Foster discloses a fan with a second opening arranged nonparallel with a first opening (Fig. 2) with axis having a first virtual centerline (I), and a fan having a second virtual centerline (II), the first and second virtual centerlines intersecting within a third passage at an obtuse angle of 91 to 179 degrees (see annotated Fig. 2a).
 
    PNG
    media_image2.png
    259
    373
    media_image2.png
    Greyscale

Annotated Fig. 2a of Foster with an intersecting within the third passage
Horng discloses a fan assembly with a third passage having a fans at the inlet and outlet with a heat conducting board (2), however does not disclose the inlet and outlet nonparallel with the first and 
In regards to claim 2, the modified fan frame body structure of Horng comprises the first fan frame body further has a first inlet (31) and a first outlet (32, Fig. 3), the first inlet and first outlet being respectively positioned at two ends of the first passage (Fig. 3), the first outlet being mated with the first opening of the connection member (Fig. 4, par. 27), the second fan frame body further having a second inlet (31) and a second outlet (32), the second inlet and second outlet being respectively positioned at two ends of the second passage (Fig. 3), the second inlet being mated with the second opening of the connection member (Fig. 4, par. 27).
	The modified fan frame body structure of Horng contains all of the claimed elements as set forth in the rejection of claim 1, except multiple first connection bodies extending from a circumference of the first bearing cup seat to connect with an inner circumference of the first fan frame body and
multiple second connection bodies extending from a circumference of the second bearing cup seat to connect with an inner circumference of the second fan frame body.
	Liu further discloses multiple connection bodies (1632) extending from a circumference of the bearing cup seat (11) to connect with an inner circumference of the fan frame body (par. 38, Fig. 5).
.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horng (US 2011/0108250) in view of Liu (US 2012/0171024) and in further view of Foster (US Patent 7,038,911), and in further view of Yoshida et al. (US 2008/0286135 A1).
	In regards to claim 3, the modified fan frame body structure of Horng comprises the first fan frame body further has a first inlet (31) and a first outlet (32, Fig. 3), the first inlet and first outlet being respectively positioned at two ends of the first passage (Fig. 3), the first fan frame body being mated with the first opening of the connection member (Fig. 4, par. 27), the second fan frame body (Fig. 3) further having a second inlet (31) and a second outlet (32), the second inlet and second outlet being respectively positioned at two ends of the second passage (Fig. 3), the second fan frame body being mated with the second opening of the connection member (Fig. 4, par. 27).
The modified fan frame body structure of Horng lacks multiple first connection bodies extending from a circumference of the first bearing cup seat to connect with an inner circumference of the first fan 
	Liu discloses multiple connection bodies (1632) extending from a circumference of the bearing cup seat (11) to connect with an inner circumference of the fan frame body (par. 38, Fig. 5).
	The modified fan frame body structure of Horng, as modified by Liu, contains the first and second fan frame bodies with a bearing assembly with a bearing cup however does not set forth multiple connection bodies extending from a circumference of the bearing fan cup seat to connect with an inner circumference of the fan frame body. Liu, which is also directed a fan assembly, disclose multiple connection bodies extending from a circumference of the bearing cup seat to connect with an inner circumference of the fan frame body, to provide a bearing arrangement to increase the service life of the bearing and reduce the noise produced by the impact of the bearing on a bearing cup during operation of the bearing (par. 6). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the fan frame body structure of Horng by providing multiple connection bodies extending from a circumference of the bearing cup seat to connect with an inner circumference of the fan frame body, as taught by Liu, to increase the service life of a bearing and reduce the noise produced by the impact of the bearing on a bearing cup during operation of the bearing (par. 6).
The modified fan frame body structure of Horng further lacks the first bearing cup seat is proximal the first opening, and the second bearing cup seat is proximal the second opening.
	Yoshida et al. disclose a first bearing cup seat (2212) is proximal of a first opening (of connection member 4), and a second bearing cup seat (3212) is proximal the second opening (of connection member 4, see Figs. 2, 17).
	Horng discloses a connection member with fans being mounted thereon, however does not disclose the first and bearing cups being mounted in the specific arrangement relative to the openings of the connection member. Yoshida, which is also directed to a fan assembly with a connection member, disclose first bearing cup seats and second bearing cup seats mounted to the connection member to 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412.  The examiner can normally be reached on M-F 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSE M PRAGER/Examiner, Art Unit 3745   

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747                                                                                                                                                                                                                                                                                                                                                                                                             
7/6/2021